Citation Nr: 1229749	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a bone marrow aspiration and biopsy. 

2.  Entitlement to a compensable rating for post excision exostosis of posterior right heel. 

3.  Entitlement to a compensable rating for post excision exostosis of posterior left heel. 

4.  Entitlement to a compensable rating for right shin and calf anterior compartment syndrome, status post fasciotomy. 

5.  Entitlement to a compensable rating for left shin and calf anterior compartment syndrome, status post fasciotomy. 

6.  Entitlement to a compensable rating for right fourth metatarsophalangeal joint strain.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to April 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in November 2010, when service connection for hearing loss and increased ratings for tinnitus and sinusitis were denied and the remaining issues, listed above, were remanded for additional development.  


FINDING OF FACT

In November 2010, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate her claims of service connection for residuals of a bone marrow aspiration and biopsy in service and seeking increased ratings for bilateral heel, shin, and right foot disabilities; more than a year has lapsed since request; she has not responded.


CONCLUSION OF LAW

By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate her claims of service connection for residuals of a bone marrow aspiration and biopsy in service and for increased ratings for bilateral heel, shin, and right foot disabilities, the Veteran has abandoned such claims, and her appeal in these matters must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claim of service connection for residuals of a procedure to evaluate elevated white blood cell count, the Veteran was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication.  Specifically, a July 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the letter also informed her of disability rating and effective date criteria. 

Regarding the ratings for bilateral heel, shin, and right foot disabilities, as the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As noted above, the July 2007 letter provided notice on the "downstream" issues of increased initial ratings, and a March 2009 statement of the case (SOC) (and July 2012 supplemental SOC) readjudicated the matters after the appellant and her representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.

The Veteran's service treatment records (STRs) and postservice VA treatment records are associated with her claims file and the she has submitted some records of postservice private treatment.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of records).  In November 2010, the RO asked the Veteran to provide the information and releases.  She has not responded, and further development cannot proceed without her cooperation. 

The RO arranged for VA examinations of the Veteran in January 2011 in conjunction with her claims (prior to completion of the evidentiary development requested).  The Board observes that the opinions offered are based on a less than complete factual background.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required. 




Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a). 

The Board's November 2010 remand noted that records from Kaiser Permanente were of particular interest and sought to obatain such records.  

In November 2010, the Appeals Management Center (AMC) sent the Veteran a letter asking her to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of her private treatment for the disabilities at issue, particularly from Kaiser Permanente.  The letter was mailed to her then current address, and was not returned as undelivered.  [Notably, a supplemental statement of the case mailed to the Veteran in July 2012 was returned as undeliverable.  However, in January and July 2011 the Veteran was scheduled for VA examinations and notified of such at the address to which the November 2010 VA correspondence was mailed.  She appeared for at least some of the examinations (indicating she was still residing/accepting mail at such address).]  She did not respond.  More than a year has passed since the November 2010 request. 

The critical facts at this stage are clear.  The Veteran has not provided the release necessary for VA to secure critical evidence pertaining to her claims seeking service connection for residuals of a bone marrow aspiration and biopsy performed in service and for increased ratings for bilateral heel, shin, and right foot disabilities.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, No. 10-1226 (U.S. Vet. App. June 19, 2012).

Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claims for service connection for residuals of a bone marrow aspiration and biopsy performed in service and for increased ratings for bilateral heel, shin, and right foot disabilities are abandoned, there is no allegation of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for residuals of procedure to evaluate elevated white blood cell count and increased ratings for bilateral post excision exostosis of posterior heel; bilateral shin and calf anterior compartment syndrome, status post fasciotomy; and right fourth metatarsophalangeal joint strain is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


